Execution Version

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT)

AND AMENDMENT TO PROJECT LOAN COMMITMENT

This Fifth Modification Agreement (AD&C Loan Agreement) and Amendment to Project
Loan Commitment (this “Amendment”), dated as of March 30, 2012 (subject to the
effectiveness hereof as provided in Paragraph 12 below, the “Effective Date”),
is entered into by and among (i) Bluegreen Vacations Unlimited, Inc., a Florida
corporation (“Bluegreen Vacations”), (ii) Bluegreen Nevada, LLC, a Delaware
limited liability company (“Bluegreen Nevada”) (collectively, “Borrower”), (iii)
Bluegreen Corporation, a Massachusetts corporation (“Bluegreen”, and
collectively with Borrower, the “Borrower Parties”), and (iv) Resort Finance
America, LLC, a Delaware limited liability company (“Lender”),
successor-by-assignment to GMAC Commercial Finance, LLC, a Delaware limited
liability company (“GMACCF”).

R E C I T A L S:

A.                 Residential Funding Company, LLC, a Delaware limited
liability company, formerly known as Residential Funding Corporation, a Delaware
corporation (“Original Lender”) made a loan (the “Loan”) to Borrower in the
amount of up to ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00),
governed by that certain Loan Agreement, dated as of February 10, 2003, entered
into by and between Borrower and Original Lender, as amended by (i) that certain
Modification Agreement (AD&C Loan Agreement), dated as of September 10, 2003;
(ii) that certain Second Modification Agreement (AD&C Loan Agreement), dated as
of September 15, 2004; (iii) that certain Third Modification Agreement (AD&C
Loan Agreement), dated as of February 15, 2006; and (iv) that certain Fourth
Modification Agreement (AD&C Loan Agreement) and Amendment to Project Loan
Commitments, dated as of July 1, 2009 (as the same may have been amended,
restated, or modified from time to time, the “Loan Agreement”), and evidenced by
that certain Revolving Promissory Note, dated as of February 10, 2003 (as the
same may be amended, restated, or modified from time to time, including the Note
Addendum as hereinafter defined, the “Note”), executed by Borrower, as maker,
payable to Original Lender in the original stated principal amount of
$15,000,000, said original stated principal amount having been increased and
amended to the stated principal amount of $150,000,000.00 (all such indebtedness
being hereinafter referred to as the “Indebtedness”).

B.                 Original Lender previously assigned all right, title and
interest in and to (but not the funding obligations under) the Loan Agreement
and all Loan Documents (as defined in the Loan Agreement, hereinafter
collectively, the “Loan Documents”) to RFC Resort Funding, LLC, predecessor by
merger to GMACCF. Original Lender subsequently assigned all funding obligations
under the Loan Agreement to GMACCF. GMACCF subsequently assigned all right,
title and interest in and to the Loan Agreement and all Loan Documents to
Lender. Lender presently is the owner of all right, title and interest in and to
the Loan Documents. Unless otherwise indicated, all capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Loan
Agreement, as applicable.

C.                 In connection with the Loan Agreement, Borrower and Lender
executed that certain Project Commitment, dated as of May 18, 2006, as amended
by (i) that certain Amendment No. 1 to Project Commitment, dated as of July 31,
2007, and (ii) that certain Amendment No. 2 to Project Commitment, dated as of
July 30, 2008 (as the same may have been amended, restated, or modified from
time to time, the “Bluegreen Club 36 Project Commitment”), with respect to the
timeshare resort known as the Bluegreen Club 36 Resort in Clark County, Nevada
(formerly known as McCarran Village) (the “Bluegreen Club 36 Resort”). The
Project Loan Amount (as defined in the Bluegreen Club 36 Project Commitment) was
not to exceed $100,302,174.00 (the “Bluegreen Club 36 Project Loan”).

D.                 Borrower’s obligations to Lender under the Note and the Loan
Documents are secured by, among other things:



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 1 Bluegreen Resorts  

 

(i)  with respect to the Bluegreen Club 36 Resort, that certain Deed of Trust,
Security Agreement and Fixture Filing with Assignment of Leases and Rents,
Proceeds and Agreements, dated as of May 18, 2006 (the “Bluegreen Club 36 Deed
of Trust”), filed May 19, 2006, under Clerk’s File No. 20060519-0003982 in the
Official Public Records of Clark County, Nevada, executed by Bluegreen Vacations
to First American Title Insurance Company, as trustee, for the benefit of
Original Lender, as amended by (1) that certain Substitution of Trustee and
Partial Reconveyance of Deed of Trust, dated as of July 25, 2008, recorded
July 30, 2008, under Clerk’s File No. 20080730-0003216 in the Official Public
Records of Clark County, Nevada; and (2) that certain Amendment No. 1 to and
Ratification and Assumption of Deed of Trust, Security Agreement and Fixture
Filing with Assignment of Leases and Rents, Proceeds and Agreements, dated as of
July 30, 2008, recorded in the Official Public Records of Clark County, Nevada,
granting to Original Lender a first-priority lien on the Bluegreen Club 36
Resort, together with all improvements existing or to be placed on said land,
and all fixtures, equipment and personal property located on it and various
rights in connection with it, together with all hereditaments and appurtenances
pertaining to said land; the Bluegreen Club 36 Deed of Trust was assigned from
Original Lender to GMACCF by that certain Assignment of Deed of Trust, dated as
of July 31, 2008, filed for record on August 21, 2008, under Clerk’s File
No. 20080821-0004974 in the Official Public Records of Clark County, Nevada; the
Bluegreen Club 36 Deed of Trust was subsequently assigned by GMACCF to Lender by
that certain Assignment of Deed of Trust, dated as of September 13, 2010, filed
for record on October 6, 2010, under Clerk’s File No. 201010060-000897 in the
Official Public Records of Clark County, Nevada;

(ii)  (1)  that certain Deed of Trust, Security Agreement and Fixture Filing
with Assignment of Rents, Proceeds and Agreements, dated as of July 1, 2009
(the “Linville Falls Deed of Trust”), filed July 17, 2009, under Clerk’s File
No. 2009003236, at Book RE 439, Pages 1749 – 1785, in the Register of Deeds
Office of Avery County, North Carolina, executed by Borrower to Chicago Title
Insurance Company, as trustee, for the benefit of GMACCF, granting to GMACCF a
first-priority lien and security interest to secure the Indebtedness in and to
that portion of the real property located in Avery County, North Carolina more
particularly described therein (the “Linville Falls Property”); the Linville
Falls Deed of Trust having been assigned from GMACCF to Lender by that certain
Assignment of Deed of Trust, dated as of September 13, 2010, filed for record on
October 18, 2010, under Clerk’s File No. 2010003879, at Book RE 450, Pages 2319
– 2321, in the Register of Deeds Office of Avery County, North Carolina; (2)
that certain Assignment of Construction Agreements and Development Items
(the “Linville Falls Assignment”), granting to Lender a first-priority security
interest in certain documents, agreements and other items relevant to the
development of the Linville Falls Property; and (3) that certain Hazardous
Substances Remediation and Indemnification Agreement (the “Linville Falls HazMat
Indemnity”), indemnifying Lender with respect to claims and obligations
regarding hazardous materials on, in, or about the Linville Falls Property; and

(iii)  (1)  that certain Mortgage, Security Agreement and Fixture Filing with
Assignment of Rents, Proceeds and Agreements, dated as of July 1, 2009
(the “North Myrtle Beach Mortgage”), filed July 17, 2009, at Book 5188, Page
2071, in the records of the Register of Deeds of Horry County, South Carolina,
executed by Borrower to GMACCF, granting to GMACCF a first-priority lien and
security interest to secure the Indebtedness in and to that portion of the real
property located in Horry County, South Carolina more particularly described
therein (the “North Myrtle Beach Property”); the North Myrtle Beach Mortgage
having been assigned from GMACCF to Lender by that certain Assignment of
Mortgage, dated as of September 13, 2010, filed for record on October 19, 2010,
at Book 5282, Page 3346, in the records of the Register of Deeds of Horry
County, South Carolina; (2) that certain Assignment of Construction Agreements
and Development Items (the “North Myrtle Beach Assignment”), granting to Lender
a first-priority security interest in certain documents, agreements and other
items relevant to the development of the North Myrtle Beach Property; and (3)
that certain Hazardous Substances Remediation and Indemnification Agreement
(the “North Myrtle Beach HazMat Indemnity”), indemnifying Lender with respect to
claims and obligations regarding hazardous materials on, in, or about the North
Myrtle Beach Property.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 2 Bluegreen Resorts  

 

E.                  Borrower’s obligations to Lender under the Note and the Loan
Documents are also secured by, among other things, that certain Guaranty
Agreement, dated as of February 10, 2003 (the “Guaranty”), executed by Bluegreen
in favor of Original Lender.

F.                  Lender and the Borrower Parties hereby desire to modify the
Loan Agreement and the Loan Documents as herein provided, subject to the terms,
conditions, covenants and limitations contained in this Amendment.

A C K N O W L E D G M E N T S:

(a)                The Borrower Parties and Lender hereby acknowledge and agree
to the accuracy of all Recitals included in this Amendment.

(b)               The Borrower Parties acknowledge and agree that as of March
30, 2012, (i) the outstanding principal amount of the Bluegreen Club 36 Project
Loan is Eighteen Million, Eighty-Eight Thousand, Eight Hundred Eighty-Four and
23/100 Dollars ($18,088,884.23), exclusive of interest, costs, fees, and other
expenses payable by Borrower under the Loan Agreement, and (ii) the Indebtedness
is without offset, reduction, or counterclaim.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree to the above Recitals,
Acknowledgments and as follows:

1.                  Definitions. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings ascribed to them in the Loan
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Loan Agreement.

2.                  No Further Obligation to Advance. The Borrower Parties
hereby acknowledge and agree that, notwithstanding anything to the contrary set
forth in Section 2.1 of the Loan Agreement, from and after the Effective Date,
Lender (including its predecessors, successors, assigns or affiliates) has no
prior or further obligation whatsoever to advance Loan disbursements under the
Loan Agreement or otherwise.

3.                  Funding Costs of Interest Payments. From and after the
Effective Date, Borrower agrees to fund any and all costs of interest payments
under the Loan directly out of its own funds.

4.                  Extended Repayment Date and Restructure of Payments under
Bluegreen Club 36 Project Commitment. As of the Effective Date, the Bluegreen
Club 36 Project Commitment shall be amended to provide that (i) the Project Loan
Repayment Date for Bluegreen Club 36 Project Loan, as defined in the Bluegreen
Club 36 Project Commitment, shall be redefined as December 31, 2012; and (ii)
the Minimum Required Principal Payments, as defined in the Bluegreen Club 36
Project Commitment, shall be redefined as follows:



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 3 Bluegreen Resorts  

 

Borrower is required to make the following minimum cumulative principal
payments, inclusive of all principal payments made to Lender (including its
predecessors, successors, assigns or affiliates) on the Bluegreen Club 36
Project Loan from inception, towards the repayment of the Project Loan at the
following times:

Date Minimum Cumulative   Principal Reduction         12/31/12 (as may be
extended as   provided below)   (Project Loan Repayment Date) Outstanding Loan
Balance

 

5.                  Extension of Project Loan Repayment Date.

(a)                At any time during the period from and after the Effective
Date and up to 30 days prior to the Project Loan Repayment Date for the
Bluegreen Club 36 Project Commitment (as redefined in Paragraph 4 above), at the
option of Borrower (but subject to the conditions set forth in clause (b)
below), the Project Loan Repayment Date may be extended until June 30, 2013
(such extension, the “Extension”).

(b)               Each of the following shall be conditions precedent to the
Extension of the Project Loan Repayment Date for the Bluegreen Club 36 Project
Commitment:

(i)                 Lender shall have received, not less than thirty (30) days
prior to December 31, 2012, written notice (the “Extension Notice”) of
Borrower’s intent to exercise its option to extend the Project Loan Repayment
Date for the Bluegreen Club 36 Project Commitment,

(ii)               No Event of Default shall have occurred and be continuing as
of the date of Lender’s receipt of the Extension Notice or as of the Project
Loan Repayment Date, prior to giving effect to the Extension,

(iii)             Fifty percent (50%) of the Loan Amount and one hundred percent
(100%) of all accrued interest and fees due as of the Project Loan Repayment
Date, prior to giving effect to the Extension, shall have been paid to and
received by Lender,

(iv)             Borrower shall have paid to Lender a fee (the “Extension Fee”)
in an amount equal to two and one-half percent (2.5%) of the outstanding balance
owing by Borrower to Lender pursuant to the Loan Documents on the Project Loan
Repayment Date, prior to giving effect to the Extension, which Extension Fee
will be due and payable as of the Project Loan Repayment Date; and

(v)               Borrower shall have paid the costs and expenses incurred by
Lender in connection with the preparation, negotiation and execution of the
Extension and any other agreements executed pursuant hereto, including, without
limitation, the reasonable costs and fees of Lender’s legal counsel.

6.                  Lender’s Release Price under Bluegreen Club 36 Project
Commitment. As of the Effective Date, the Bluegreen Club 36 Project Commitment
shall be amended to provide that, upon the closing of the sale of any Time-Share
Interest at Bluegreen Club 36 Resort, whether in whole or in part, Lender shall
receive, as of the 20th day of the month following the month of such sale or
sales, twenty-five percent (25%) of the gross sale proceeds tendered by, or on
behalf of, the purchaser thereof as shown on the closing statement therefor.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 4 Bluegreen Resorts  

 

7.                  Loan Fee. In consideration of Lender’s agreement to Borrower
to extend and redefine the Project Loan Repayment Date for the Bluegreen Club 36
Project Commitment from June 30, 2012 to December 31, 2012, as provided in
Paragraph 4, above, Borrower agrees to pay to Lender a loan fee (the “Loan Fee”)
on the Effective Date in an amount equal to two percent (2.0%) of the
outstanding principal amount of the Bluegreen Club 36 Project Loan as of the
Effective Date (i.e., 2.0% of $18,088,884.23, or $361,777.68, assuming an
Effective Date of March 30, 2012). The Loan Fee is separate from, and in
addition to, interest on the Indebtedness that has accrued during the month of
March, 2012, which will be paid separately on the Effective Date.

8.                  Interest Rate. The definition of “Interest Rate”, as set
forth in Section 1.1 of the Loan Agreement, is hereby amended as of the
Effective Date to read in full as follows:

“Interest Rate” means the fixed interest rate per annum equal to ten percent
(10%).

9.                  Maturity Date. The definition of “Maturity Date,” as set
forth in Section 1.1. of the Loan Agreement, is hereby amended as of the
Effective Date to read in full as follows:

“Maturity Date” shall have the meaning given it in the Note.

10.              Liens on Additional Bluegreen Club 36 Collateral.
Contemporaneously with the execution of this Amendment, Bluegreen Vacations
shall execute, acknowledge, and deliver to Lender: (i) the Amendment No. 2 to
and Ratification of Deed of Trust, Security Agreement and Fixture Filing with
Assignment of Rents, Proceeds and Agreements in the form attached hereto as
Schedule 1 (the “Bluegreen Club 36 Deed of Trust Amendment”), granting to Lender
a first-priority lien and security interest to secure the Indebtedness in and to
that portion of the real property located in Clark County, Nevada more
particularly described therein, subject to the exceptions to title previously
accepted by Lender (the “Additional Bluegreen Club 36 Property”).

Borrower shall be responsible for the payment of all title premiums for the
issuance of either a mortgagee policy or an endorsement to Lender’s existing
policies of title insurance in favor of Lender for the Bluegreen Club 36 Deed of
Trust Amendment (including coverage for the Additional Bluegreen Club 36
Property), as well as all taxes, recording fees, or other assessments payable on
account of the Bluegreen Club 36 Deed of Trust Amendment. Lender’s counsel will
hold the Bluegreen Club 36 Deed of Trust Amendment in escrow until such time as
the title commitment for the Additional Bluegreen Club 36 Property is reasonably
acceptable to Lender, at which time it shall record such documents in the
appropriate real property records (subject to Borrower’s obligation set forth
above to pay any and all taxes, recording fees, or other assessments payable on
account of such recording).

11.              Reporting Requirements. The “Reporting Requirements”, as set
forth in Section 5.2 of the Loan Agreement, are hereby amended as follows:

(a)                Monthly Sales Reports and Sales Information. Lender hereby
requests the Monthly Sales Reports and Sales Information, being a sales report
showing the number of sales and closings of Time-Share Interests and the
aggregate dollar amount and aggregate points thereof during such month, for each
month, beginning with the month of April, 2012, and continuing through the
Project Loan Repayment Date for the Bluegreen Club 36 Project Commitment,
including any Extension thereof. It shall not be necessary for Lender to make
any further request for the Monthly Sales Reports and Sales Information in order
for Borrower to be obligated to furnish such information, within the times
provided by Section 5.2(3) of the Loan Agreement.

(b)               Compliance Certificate. Concurrently with the quarterly
financial reports delivered pursuant to Section 5.2(1) of the Loan Agreement,
Borrower shall furnish or cause to be furnished to the Lender, a Compliance
Certificate in the form of Schedule 2 attached hereto, certifying as to
compliance at the end of such quarter with the applicable financial covenants
contained in Section 5.5 of the Loan Agreement.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 5 Bluegreen Resorts  

 

12.              Conditions Precedent to Effectiveness. The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent, unless specifically waived in writing by Lender:

12.1          Lender shall have received this Amendment, duly executed by the
Borrower Parties, not later than March 30, 2012, at 5:00 p.m. (Central time);

12.2          The representations and warranties contained herein and in the
Loan Agreement and the Loan Documents shall be true and correct on and as of the
Effective Date;

12.3          No Potential Defaults or Events of Default under the Loan
Agreement or the Loan Documents shall have occurred and be continuing;

12.4          Lender’s receipt from Borrower the payment in full of (a) the Loan
Fee and (b) Lender’s reasonable legal fees, consulting fees, and appraisal fees
incurred in connection with the negotiation and preparation of this Amendment in
the amount of $24,500, pursuant to Section 9.6 of the Loan Agreement; and

12.5          Lender’s receipt of (a) a Note Addendum in the form attached
hereto as Schedule 3 and evidencing the modification and extension of the
existing Note in accordance with this Amendment (the “Note Addendum”), and (b)
the Bluegreen Club 36 Deed of Trust Amendment, each duly executed and, where
applicable, acknowledged, by all parties thereto; provided if such title is not
reasonably acceptable to Lender, Borrower may satisfy such requirement by
providing substitute collateral reasonably acceptable to Lender.

If the foregoing conditions precedent in Paragraphs 12.1 through 12.5 have not
been satisfied, as determined by Lender in its sole discretion, by 5:00 p.m.
(Central time) on March 30, 2012, then this Amendment shall be deemed
irrevocably withdrawn and of no further force or effect. The Effective Date
shall be the last day that the conditions precedent in Paragraphs 12.1, 12.4 and
12.5 have been satisfied.

13.              Additional Covenants. Borrower agrees to the satisfaction of
and compliance with the following conditions, unless specifically waived in
writing by Lender:

13.1          Lender’s receipt from First American Title Insurance Company or
Chicago Title Insurance Company, as applicable, not later than April 27, 2012,
of (a) either (i) a new mortgagee policy in favor of Lender for the Bluegreen
Club 36 Deed of Trust, as amended by the Bluegreen Club 36 Deed of Trust
Amendment, or (ii) an endorsement to the existing mortgagee’s title in favor of
Lender for the Bluegreen Club 36 Deed of Trust Amendment, covering the
Additional Bluegreen Club 36 Property, subject to Lender’s reasonable approval
and subsequent finalization thereof with First American Title Insurance Company
and Borrower (and subject to Borrower’s obligation to pay the title premiums and
other costs associated therewith), as provided in Paragraphs 5 and 10 above, and
(b) to the extent available, one or more endorsements assuring the continuation
of Lender’s existing mortgagee’s policies covering the Bluegreen Club 36 Deed of
Trust, if applicable, the Linville Falls Deed of Trust, and the North Myrtle
Beach Mortgage, without impairment as a result of the execution and delivery of
this Amendment and the Note Addendum.

 

14.              Ratifications, Representations and Warranties.

14.1          The terms and provisions set forth in this Amendment shall
supersede all inconsistent terms and provisions set forth in the Loan Agreement
and, except as expressly set forth in this Amendment, the terms and provisions
of the Loan Agreement and each of the Loan Documents are ratified and confirmed
and shall continue in full force and effect. The parties hereto agree that the
Loan Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms.

14.2          Each party comprising Borrower, as set forth in the opening
paragraph to this Agreement (hereafter, a “Borrower Party” and collectively with
Bluegreen, the “Borrower Parties”) hereby represents and warrants to Lender as
follows:



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 6 Bluegreen Resorts  

 

(a)                Each Borrower Party hereby represents and warrants that the
execution, delivery and performance of this Amendment and any and all other
agreements executed and/or delivered in connection herewith have been authorized
by all requisite corporate, limited liability company, or partnership action, as
applicable, on the part of such Borrower Party, and will not violate (i) the
By-Laws, Limited Partnership Agreement, or Operating Agreement of such Borrower
Party, or (ii) the By-Laws or Operating Agreement of the general partner of such
Borrower Party, as and if applicable.

(b)               Each Borrower Party hereby represents and warrants that the
representations and warranties contained in this Amendment, the Loan Agreement,
and the Loan Documents are true and correct on and as of the Effective Date as
though made on and as of such date;

(c)                Each Borrower Party hereby represents and warrants that no
Potential Default or Event of Default under the Loan Agreement (as herein
amended) has occurred and is continuing, unless such Potential Default or Event
of Default has been specifically waived in writing by Lender;

(d)               Each Borrower Party hereby represents and warrants that the
consummation of the transactions contemplated hereby will not (i) violate any
provision of the organizational documents or governing instruments of such
Borrower Party, (ii) violate any judgment, order, ruling, injunction, decree or
award of any court, administrative agency or governmental body against, or
binding upon, such Borrower Party, or (iii) constitute a violation by such
Borrower Party of any law or regulation of any jurisdiction applicable to such
Borrower Party; and

(e)                Each Borrower Party hereby represents and warrants that this
Amendment was reviewed by such Borrower Party, and acknowledges and agrees that
such Borrower Party (i) understands fully the terms of this Amendment and the
consequences of the issuance hereof, (ii) has been afforded an opportunity to
have this Amendment reviewed by, and to discuss this Amendment with, such
attorneys and other persons as such Borrower Party may wish, and (iii) has
entered into this Amendment of its own free will and accord and without threat
or duress; and such Borrower Party hereby represents and warrants that this
Amendment and all information furnished to Lender are made and furnished in good
faith, for value and valuable consideration; and this Amendment has not been
made or induced by any fraud, duress or undue influence exercised by Lender or
any other person.

15.              Confirmation of Guaranty. Bluegreen consents to the execution
of this Amendment and acknowledges that it is its desire to fully guarantee the
payment and performance in full of the loan made pursuant to the terms of the
Loan Agreement and the other Loan Documents, as amended hereby, in accordance
with the terms and conditions of the Guaranty (as amended herein). Bluegreen
hereby: (a) reaffirms and restates as of the Effective Date all of such
Bluegreen’s representations and warranties set forth in the Guaranty (as amended
herein); (b) affirms that the Guaranty (as amended herein) shall remain in full
force and effect with respect to the Indebtedness; (c) affirms that its
liability under the Guaranty (as amended herein) shall continue undiminished by
this Amendment and the documents executed in connection herewith; (d) represents
and warrants that no event has occurred and no condition currently exists that
would constitute a default under the Guaranty (as amended herein) by Bluegreen
or under the Loan Agreement or any of the other Loan Documents by Borrower or
any other surety; and (e) acknowledges that Original Lender, GMACCF and Lender
have performed and are not in default of their obligations under the Loan
Documents as of this date and that there are no offsets, defenses or
counterclaims with respect to any obligation of Borrower under the Loan
Documents or of Bluegreen under the Guaranty (as amended herein).

16.              Miscellaneous.

16.1          Misrepresentation. The Borrower Parties shall indemnify and hold
Lender harmless from and against any losses, damages, costs and expenses
(including reasonable attorneys’ fees) incurred by Lender as a direct or
indirect result of (a) breach of any representation or warranty contained in
this Amendment, or (b) any breach or default under any of the covenants or
agreements contained in this Amendment.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 7 Bluegreen Resorts  

 

16.2          Consent to Merger. Lender agrees to execute and deliver, within
fourteen (14) days of the Effective Date, a consent to (a) the Agreement and
Plan of Merger (the “Plan of Merger”), entered into as of November 11, 2011, by
and among BFC Financial Corporation, a Florida corporation, BXG Florida, LLC, a
Florida limited liability Company, and Bluegreen, and (b) the consummation of
the Plan of Merger, thereby waiving any prohibition to the contrary in that
certain Loan and Security Agreement, originally between Original Lender,
Bluegreen, Bluegreen Vacations, and Bluegreen/Big Cedar Vacations, LLC, as
borrowers, dated February 10, 2003, pursuant to which Original Lender agreed to
make a revolving receivables loan to the Receivables Loan Borrower in the
original maximum principal amount of $50,000,000, as amended by various
agreements, including, without limitation, (i) that certain Modification
Agreement (Receivables Loan and Security Agreement), dated as of September 10,
2003; (ii) that certain Second Modification Agreement (Receivables Loan and
Security Agreement), dated as of September 15, 2004; and (iii) that certain
Third Modification Agreement (Receivables Loan and Security Agreement), dated as
of February 15, 2006 (as amended and modified from time to time,
the “Receivables Loan Agreement”). Original Lender subsequently assigned all
right, title and interest in and to the Receivables Loan Agreement and all loan
documents related thereto to GMACCF. GMACCF subsequently assigned all right,
title and interest in and to the Receivables Loan Agreement and all loan
documents related thereto to Lender.

16.3          Covenants and Agreements. The Borrower Parties hereby agree and
acknowledge that they are well and truly indebted to Lender for the Indebtedness
(without offset, counterclaim, or reduction) pursuant to the terms of the Loan
Agreement and the Loan Documents, and hereby agree to observe, comply with and
perform all of the obligations, terms and conditions under or in connection with
the Loan Agreement and the Loan Documents.

16.4          Ratification of Liens and Security Interests. The Borrower Parties
hereby acknowledge and agree that the liens and security interests of the Loan
Agreement and the Loan Documents (including specifically, but without
limitation, the liens and security interest under the Bluegreen Club 36 Deed of
Trust, the Linville Falls Deed of Trust, and the North Myrtle Beach Mortgage)
are valid and subsisting liens and security interests and are superior to all
liens and security interests other than those exceptions approved by Lender in
writing and as otherwise permitted under the Loan Agreement or the Loan
Documents.

16.5          No Waiver. The Borrower Parties agree that nothing contained in
this Amendment shall affect or impair the validity or priority of the liens and
security interests under the Loan Agreement or the Loan Documents. Lender and
the Borrower Parties further reserve all of their respective rights and remedies
under the Loan Agreement and the Loan Documents, except as expressly modified
herein.

16.6          Survival of Representations and Warranties. Except as provided
otherwise in this Amendment, all representations and warranties made in the Loan
Agreement or any of the Loan Documents including, without limitation, any
document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment, and no investigation by Lender or any
subsequent event shall affect the representations and warranties or the right of
Lender to rely upon them.

16.7          Expenses. The Borrower Parties agree to pay the reasonable costs
and expenses incurred by Lender in connection with the preparation, negotiation
and execution of this Amendment and any other agreements executed pursuant
hereto, including, without limitation, the reasonable costs and fees of Lender’s
legal counsel, consulting fees, and appraisal fees.

16.8          Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 8 Bluegreen Resorts  

 

16.9          Headings. The headings of the sections and subsections of this
Amendment are inserted for convenience only and do not constitute a part of this
Amendment.

16.10      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or
electronically, in portable document format, shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

16.11      No Commitment. The Borrower Parties agree that Lender has made no
commitment or other agreement regarding the Loan Agreement or the Loan
Documents, except as expressly set forth therein or in this Amendment. The
Borrower Parties warrant and represent that they will not rely on any
commitment, further agreement to forbear or other agreement on the part of
Lender unless such commitment or agreement is in writing and signed by Lender.

16.12      Survival. All representations, warranties, covenants and agreements
of the parties made in this Amendment shall survive the execution and delivery
hereof, until such time as all of the obligations of the parties hereto shall
have lapsed in accordance with their respective terms or shall have been
discharged in full.

16.13      Time of Essence. The parties to this Amendment have agreed
specifically with regard to the times for performance set forth in this
Amendment. Further, the parties to this Amendment acknowledge that the
agreements with regard to the times for performance are material to this
Amendment. Therefore, the parties agree and acknowledge that time is of the
essence to this Amendment.

16.14      Law Governing. THIS AMENDMENT SHALL BE INTERPRETED AND THE RIGHTS OF
THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES
APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF ARIZONA APPLICABLE TO
AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN, WITHOUT GIVING EFFECT TO
THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE THAT COULD REQUIRE THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION.

16.15      Waiver; Modification. NO PROVISION OF THIS AMENDMENT MAY BE WAIVED,
CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE PART OF
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE PARTIES
HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY. Further, any failure by Lender to
exercise any right, privilege or remedy shall not directly or indirectly in any
way whatsoever either: (a) impair, prejudice, or otherwise adversely affect
Lender’s right at any time to exercise any right, privilege, or remedy in
connection with the Loan Agreement and the other Loan Documents, or (b)
constitute any course of dealing or other basis for altering any obligations of
Borrower or any right, privilege, or remedy of Lender under the Loan Agreement
or the Loan Documents.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 9 Bluegreen Resorts  

 

16.16      Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT THEREOF.

16.17      Final Agreement. THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE EFFECTIVE DATE. NEITHER THIS AMENDMENT NOR THE LOAN DOCUMENTS MAY BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

16.18      Release by Borrower Parties. EACH OF THE BORROWER PARTIES HEREBY
ACKNOWLEDGES THAT AS OF THE EFFECTIVE DATE IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY
THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM LENDER, ORIGINAL LENDER, OR THEIR RESPECTIVE AFFILIATES, PARTICIPANTS,
MEMBERS, PARTNERS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
SUCCESSORS, ASSIGNS, AND PREDECESSORS, AND EACH OF THE BORROWER PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER, ORIGINAL
LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS, PARTNERS,
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE EFFECTIVE
DATE, WHICH SUCH RELEASING PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, SUCCESSORS,
ASSIGNS, AND PREDECESSORS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
LOAN AGREEMENT OR THE LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT. EACH OF THE BORROWER PARTIES HEREBY COVENANTS AND AGREES NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE
OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST LENDER,
ORIGINAL LENDER, AND THEIR RESPECTIVE AFFILIATES, PARTICIPANTS, MEMBERS,
PARTNERS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS,
ASSIGNS, AND PREDECESSORS ARISING OUT OF OR RELATED TO LENDER’S OR ORIGINAL
LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR DEMANDS ORIGINATING ON OR
PRIOR TO THE EFFECTIVE DATE IN ADMINISTERING, ENFORCING, MONITORING, COLLECTION
OR ATTEMPTING TO COLLECT THE INDEBTEDNESS OF BORROWER TO LENDER, WHICH
INDEBTEDNESS WAS EVIDENCED BY THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 10 Bluegreen Resorts  

 

16.19      Agreement Binding on Each of the Borrower Parties and Lender. Each of
the Borrower Parties and Lender agree that this Amendment will be binding on the
Borrower Parties and Lender and their respective successors and assigns;
provided, no obligation or right hereunder shall be assignable by Borrower
(whether voluntarily, involuntarily or by operation of law) without the prior
written consent of Lender.

[Signature Pages Follow.]



FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) PAGE 11 Bluegreen Resorts  

 

EXECUTED by the parties hereto on the dates set forth in the acknowledgments
below, to be effective as of the Effective Date.

  Borrower:       Bluegreen Vacations Unlimited, Inc.,   a Florida corporation  
    By:
/s/                                                                             
Name:  Anthony M. Puleo   Title:  Vice President and Treasurer       Bluegreen
Nevada, LLC,   a Delaware limited liability company       By:
/s/                                                                             
Name:  Anthony M. Puleo   Title:  Vice President and Treasurer       Bluegreen
Corporation,   a Massachusetts corporation       By:
/s/                                                                             
Name:  Anthony M. Puleo   Title:  Senior Vice President, Chief Financial Officer
and Treasurer

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SIGNATURE PAGE 1 Bluegreen
Resorts  

 

 

  Lender:       RESORT Finance AMERICA, LLC,   a Delaware limited liability
company       By:
/s/                                                                        
Name:                                                                         
Title:                                                                         

 

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SIGNATURE PAGE 2 Bluegreen
Resorts  

 

 

Schedule 1

Form of Bluegreen Club 36 Deed of Trust Amendment

 

 

[[[Attached]]]

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SCHEDULE 1, PAGE 1 Bluegreen
Resorts  

 

Schedule 2

Form of Compliance Certificate

 

 

COMPLIANCE CERTIFICATE

 

 

[on Borrower’s letterhead]

 

 

To:  Resort Finance America, LLC

        Attn: [Portfolio Manager]

 

Re:  Compliance Certificate dated [                                      ]

Ladies and Gentlemen:

Reference is made to the following:

(a)  that certain Loan Agreement (including any and all amendments thereto, the
“Loan Agreement”) dated as of February 10, 2003, by and between Residential
Funding Company, LLC, as the original lender, and Bluegreen Vacations Unlimited,
Inc., a Florida corporation (the “Borrower”); and

(b)  the Fifth Modification Agreement (AD&C Loan Agreement) (the “Fifth
Modification”), dated as of March 30, 2012, entered into by and among (i)
Bluegreen Vacations Unlimited, Inc., a Florida corporation (“Bluegreen
Vacations”), (ii) Bluegreen Nevada, LLC, a Delaware limited liability company
(“Bluegreen Nevada”) (collectively, “Borrower”), (iii) Bluegreen Corporation, a
Massachusetts corporation (“Bluegreen”, and collectively with Borrower, the
“Borrower Parties”), and (iv) Resort Finance America, LLC, a Delaware limited
liability company (“Lender”), successor-by-assignment to GMAC Commercial
Finance, LLC, a Delaware limited liability company (“GMACCF”).

Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Loan Agreement unless specifically defined herein.

Pursuant to Section 5.2 of the Loan Agreement, as amended by the Fifth
Modification, the undersigned officer of each Borrower hereby certifies that:

1.                  The financial information furnished to Lender pursuant to
Section 5.2 of the Loan Agreement has been prepared in accordance with GAAP
(except for year-end adjustments and the lack of footnotes), and fairly presents
in all material respects the financial condition of each Borrower and its
Subsidiaries.

2.                  Such officer has reviewed the terms of the Loan Agreement
and has made, or caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition of each Borrower and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Schedule 6.1 of the Loan Agreement.

3.                  Such review has not disclosed the existence on and as of the
date hereof, and the undersigned does not have knowledge of the existence as of
the date hereof, of any event or condition that constitutes a Default or Event
of Default.

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SCHEDULE 2-A, PAGE 1
Bluegreen Resorts  

 

4.                  The representations and warranties of each Borrower set
forth in the Loan Agreement and the other Loan Documents are true and correct in
all material respects on and as of the date hereof (except to the extent they
relate to a specified date).

5.                  Each Borrower is in compliance with the applicable covenants
contained in Section 8 of the Loan Agreement.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, 2012.

 

  Bluegreen Vacations Unlimited, Inc.,       By:
                                                                             
Name:  Anthony M. Puleo   Title:  Vice President and Treasurer       Bluegreen
Nevada, LLC,       By:
                                                                             
Name:  Anthony M. Puleo   Title:  Vice President and Treasurer

 

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SCHEDULE 2-A, PAGE 2
Bluegreen Resorts  

 

 

Schedule 3

Form of Note Addendum

 

 

[[[Attached]]]

 

 

FIFTH MODIFICATION AGREEMENT (AD&C LOAN AGREEMENT) SCHEDULE 3, PAGE 1 Bluegreen
Resorts  

